1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JAMES L. ROGERS and
 3 ROSEANGELA ROGERS,
 4 Husband and Wife,

 5        Plaintiffs-Appellees,

 6 v.                                                                       NO. 28,993

 7 MARK C. LEATHERWOOD
 8 and LISA LEATHERWOOD,
 9 Husband and Wife,

10        Defendants-Appellants.

11 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
12 Robert E. Robles, District Judge

13 James L. Rogers
14 Santa Fe, NM

15 for Pro Se Appellees

16 Martin, Lutz, Roggow, Hosford
17 & Eubanks, P.C.
18 Stephen E. Hosford
19 Las Cruces, NM

20 for Appellants

21                            MEMORANDUM OPINION

22 CASTILLO, Judge.

23        Defendants (Tenants) appeal from the district court’s ruling that they must pay

24 Plaintiffs (Landlords) attorney fees in the amount of $2,999.50. [RP 117] The notice
 1 proposed to affirm. Landlords filed a timely memorandum in support and Tenants

 2 filed a timely memorandum in opposition. We remain unpersuaded by Tenants’

 3 arguments and therefore affirm.

 4        Tenants continue to argue that the district court erred in determining that

 5 Landlords were the prevailing party and therefore entitled to attorney fees. [DS 4;

 6 MIO 1-3] We review an award of attorney fees for an abuse of discretion. N.M. Right

 7 to Choose/NARAL v. Johnson, 1999-NMSC-028, ¶ 6, 127 N.M. 654, 986 P.2d 450.

 8        In this case, Landlords sued Tenants for damages in the amount of $4,462.42

 9 for damages based on Tenants’ breach of the rental agreement. [RP 8] Tenants

10 counterclaimed, alleging that they were entitled to a return of $400 out of the initial

11 $500 they had provided as their security deposit. After a bench trial, the district court

12 awarded Landlords $1,209.18 in damages, less the $500 deposit, for a total amount

13 of $709.18. Because Landlords were successful in recovering damages, we agree with

14 the district court’s assessment that Landlords were the prevailing party and therefore

15 entitled to attorney fees. See Dunleavy v. Miller, 116 N.M. 353, 360, 862 P.2d 1212,

16 1219 (1993) (holding that a “prevailing party” is one who wins the lawsuit—i.e., a

17 plaintiff who has recovered a judgment).

18        Although the scope of damages ultimately recovered by Landlords was not as

19 extensive as advocated by Landlords [DS 2-4; MIO 1-2], they nonetheless were


                                               2
 1 successful in procuring a judgment in their favor and recovering damages. For this

 2 reason, we hold that their status as the prevailing party was not diminished. See, e.g.,

 3 State Trust & Sav. Bank v. Hermosa Land & Cattle Co., 30 N.M. 566, 592-93, 240 P.

 4 469, 479 (1925) (holding that the party recovering a judgment, even if that judgment

 5 reduced the amount of damages awarded in recoupment, was the prevailing party);

 6 Fort Knox Self Storage, Inc. v. W. Techs., Inc., 2006-NMCA-096, ¶ 34, 140 N.M. 233,

 7 142 P.3d 1 (providing that the prevailing party is the party who wins on the merits or

 8 on the main issue of the case and that this is so even if the party does not prevail to the

 9 extent of the party’s original contention); Cafeteria Operators, L.P. v.

10 Coronado-Santa Fe Assocs., L.P., 1998-NMCA-005, ¶ 37, 124 N.M. 440, 952 P.2d

11 435 (holding that “[a] plaintiff is deemed a prevailing party even if only partially

12 successful”).

13        We lastly note that although the lease between Landlords and Tenants did not

14 contain an attorney fees provision [MIO 1-2], the award of attorney fees is nonetheless

15 mandated by the New Mexico Uniform Owner-Resident Relations Act, NMSA 1978,

16 § 47-8-48(A) (1995) (providing that “[i]f suit is brought by any party to the rental

17 agreement to enforce the terms and conditions of the rental agreement . . . the

18 prevailing party shall be entitled to reasonable attorney[] fees and court costs to be

19 assessed by the court”). To the extent that Tenants argue that the award of attorney


                                                3
 1 fees to Landlords violates principles of law and equity as referenced in NMSA 1978,

 2 Section 47-8-4 (1995) [MIO 2], we disagree. As discussed above, although Landlords

 3 may not have prevailed in securing the full amount of advocated damages, overall

 4 they nonetheless were successful on the merits in that they were awarded damages

 5 based on Tenants’ breach of the rental agreement. The district court did not abuse its

 6 discretion in this case. For this reason, we hold that the award of attorney fees did not

 7 violate principles of law and equity.

 8        Based on the foregoing discussion, we hold that the district court did not abuse

 9 its discretion in awarding attorney fees to Landlords.

10        IT IS SO ORDERED.


11                                                 ________________________________
12                                                 CELIA FOY CASTILLO, Judge
13 WE CONCUR:



14 ________________________________
15 JAMES J. WECHSLER, Judge



16 ________________________________
17 TIMOTHY L. GARCIA, Judge




                                               4